Exhibit 10.23

Navient Corporation 2014 Omnibus Incentive Plan

Stock Option Agreement

Net-Settled, Time Vested Options—2010

 

 

SLM Corporation (“Predecessor SLM”) established the SLM Corporation 2009-2012
Incentive Plan (the “SLM Plan”).

In connection with the separation (the “Separation”) of the publicly-traded bank
holding company pursuant to that certain Separation and Distribution Agreement
(the “Separation Agreement”) by and among Predecessor SLM, New BLC Corporation,
which entity was renamed as of April 29, 2014 as SLM Corporation (“SLM BankCo”),
and Navient Corporation (“NewCo”), SLM BankCo has assumed the SLM Plan.

In connection with the Separation, then outstanding grants under the SLM Plan
are required by the terms of the Separation Agreement to be modified and/or
canceled and modified and/or new awards granted in respect of the outstanding
awards, such grants to be under either or both of the SLM Plan or the Navient
Corporation 2014 Omnibus Incentive Plan (the “NewCo Plan”). New grants under the
SLM Plan required by the Separation Agreement are being made by the Compensation
and Personnel Committee of the Board of Directors of SLM BankCo.

                    (the “Optionee”) was granted on January 28, 2010 (the
“Original Grant Date”) Net-Settled Stock Options under the SLM Plan (the
“Original Grant”).

The Original Grant is hereby canceled.

The Compensation and Personnel Committee of the Board of Directors of NewCo (the
“Committee”) hereby grants to Optionee Net-Settled Options (the “Substitute
Grant”) under the NewCo Plan with terms and conditions set out below. By
agreement of even date herewith Optionee is also receiving in respect of the
Original Grant a grant of net-settled options under the SLM Plan.

 

A. Option Grant. Net-Settled Stock Options (the “Options”) to purchase a total
of             shares of Common Stock, par value $.01, (“NewCo Common Stock”),
of NewCo (the “Corporation”) are hereby granted the Optionee subject in all
respects to the terms and provisions of the NewCo Plan, which is incorporated
herein by reference, and this Stock Option Agreement (the “Agreement”). Unless
otherwise stated, any capitalized terms not defined herein shall have the
meanings as described in the SLM Plan as in effect immediately prior to the
Distribution Date (as defined in the Separation Agreement). The Options are
non-qualified stock options and are not intended to qualify as incentive stock
options under Section 422 of the Internal Revenue Code of 1986, as amended, and
will be interpreted accordingly.

 

B. Option Price. The purchase price per share is $6.6127 dollars (the “Option
Price”).

 

C. Grant Date. The date of grant of these Options is April 30, 2014 (the “Grant
Date”).

 

Page 1 of 6



--------------------------------------------------------------------------------

Exhibit 10.23

Navient Corporation 2014 Omnibus Incentive Plan

Stock Option Agreement

Net-Settled, Time Vested Options—2010

 

 

 

D. Vesting; Exercisability. The Options are vested by reason of the terms and
conditions of the Original Grant.

 

  •   Upon termination of employment for death or Disability, by Optionee while
Retirement Eligible or as provided for under the Navient Corporation Change in
Control Severance Plan for Senior Officers, all unvested Options will vest and
vested Options (taking into account any vesting acceleration provided for, if
any) are exercisable until the earlier of: (1) the Expiration Date; or (2) one
year from the date of termination. For purposes of this Agreement, “Disability”
has the meaning set forth in the SLM Long Term Disability Plan in effect
immediately prior to the Distribution Date (as defined in the Separation
Agreement). For purposes of this Agreement, “Retirement Eligible” means Optionee
meets the retirement eligibility requirements under Predecessor SLM’s retirement
eligibility policy in effect as of the Original Grant Date, which shall be
determined by the Corporation in its sole discretion.

 

  •   Except as otherwise provided herein, vested Options are exercisable until
the earlier of: (1) the Expiration Date; or (2) three months from the date of
termination.

 

  •   Upon termination of employment for Misconduct, any Options, vested or
unvested, are forfeited. For purposes of this Agreement, “Misconduct” is defined
as an act of embezzlement, fraud, dishonesty, nonpayment of any obligation owed
to the Corporation or Predecessor SLM, breach of fiduciary duty or deliberate
disregard of Corporation or Predecessor SLM rules; an unauthorized disclosure of
any Corporation or Predecessor SLM trade secret or confidential information; any
conduct constituting unfair competition; inducing any customer of the
Corporation or Predecessor SLM to breach a contract with the Corporation or
Predecessor SLM or any principal for whom the Corporation or Predecessor SLM
acts as agent to terminate such agency relationship; or engaging in any other
act or conduct proscribed by the senior human resources officer of the
Corporation or Predecessor SLM as Misconduct.

Optionee’s being an employee of NewCo from and after the Grant Date shall not be
treated as a termination of employment upon the Separation under the Original
Grant and the Separation shall not be treated as a Change in Control under the
SLM Plan or the NewCo Plan.

 

E. Expiration. These Options expire ten years from the Original Grant Date (the
“Expiration Date”), subject to the provisions of the NewCo Plan and this
Agreement, which may provide for earlier expiration in certain instances,
including Optionee’s termination of employment.

 

F. Non-Transferable; Binding Effect. These Options may not be transferred except
as provided for herein. All or any part of these Options may be transferred by
the Optionee by will or by the laws of descent and distribution. In addition,
Optionee may transfer all or any part of any Option to “Immediate Family
Members.” “Immediate Family

 

Page 2 of 6



--------------------------------------------------------------------------------

Exhibit 10.23

Navient Corporation 2014 Omnibus Incentive Plan

Stock Option Agreement

Net-Settled, Time Vested Options—2010

 

 

 

  Members” means children, grandchildren, spouse or common law spouse, siblings
or parents of the Optionee or bona fide trusts, partnerships or other entities
controlled by and of which all beneficiaries are Immediate Family Members of the
Optionee. Any Options that are transferred are further conditioned on the
Optionee’s transferees and Immediate Family Members agreeing to abide by the
Corporation’s then current stock option transfer guidelines. The terms of these
Options shall be binding upon the executors, administrators, heirs, and
successors of the Optionee.

 

G. Net-Settlement upon Option Exercise; Taxes. These Options shall be exercised
only in accordance with the terms of this Agreement. Each exercise must be for
no fewer than fifty (50) Options, other than an exercise for all remaining
Options. Upon exercise of all or part of the Options, the Optionee shall receive
from the Corporation the number of shares of Common Stock resulting from the
following formula: the total number of Options exercised less the sum of “Shares
for the Option Cost” and “Shares for Taxes”, rounded up to the nearest whole
share. “Shares for the Option Cost” equals the Option Price multiplied by the
number of Options exercised divided by the fair market value of NewCo Common
Stock at the time of exercise. “Shares for Taxes” equals the tax liability (the
statutory withholding maximum) divided by the fair market value of NewCo Common
Stock at the time of exercise. Optionee shall receive cash for any resulting
fractional share amount. As a condition to the issuance of shares of Common
Stock of the Corporation pursuant to these Options, the Optionee agrees to remit
to the Corporation (through the procedure described in this paragraph) at the
time of any exercise of these Options any taxes required to be withheld by the
Corporation under federal, state, or local law as a result of the exercise of
these Options.

 

H. Clawback Provisions. Notwithstanding anything to the contrary herein, if the
Board of Directors of the Corporation, or an appropriate committee thereof,
determines that, any material misstatement of financial results or a performance
metric criteria of Predecessor SLM or the Corporation has occurred as a result
of the conduct of any officer of Predecessor SLM or the Corporation at the
Senior Vice President level or above (“Senior Officer”), or such Senior Officer
has committed a material violation of corporate policy of Predecessor SLM or the
Corporation or has committed fraud or misconduct with respect to Predecessor SLM
or the Corporation, then the Board or committee shall consider all factors, with
particular scrutiny when one the top 20 members of management are involved, and
the Board or such Committee, may in its sole discretion require reimbursement of
any compensation resulting from the vesting and exercise of Options and the
cancellation of any outstanding Options from such Senior Officer (whether or not
such individual is currently employed by the Corporation) during the three-year
period following the date the Board first learns of the violation, fraud or
misconduct.

 

I. Board Interpretation. The Optionee hereby agrees to accept as binding,
conclusive, and final all decisions and interpretations of the Board of
Directors of the Corporation and, where applicable, the Compensation and
Personnel Committee of the Board of Directors (the “Committee”) concerning any
questions arising under this Agreement or the NewCo Plan.

 

Page 3 of 6



--------------------------------------------------------------------------------

Exhibit 10.23

Navient Corporation 2014 Omnibus Incentive Plan

Stock Option Agreement

Net-Settled, Time Vested Options—2010

 

 

 

J. Stockholder Rights. The Optionee shall not be deemed a stockholder of the
Corporation with respect to any of the shares of NewCo Common Stock subject to
the Options, except to the extent that such shares shall have been purchased and
transferred to the Optionee. The Corporation shall not be required to issue or
transfer any shares of NewCo Common Stock purchased upon exercise of the Options
until all applicable requirements of law have been complied with and such shares
shall have been duly listed on any securities exchange on which the NewCo Common
Stock may then be listed.

 

K. No Right to Continued Employment. Nothing in the NewCo Plan, in this
Agreement or any other instrument executed pursuant thereto or hereto shall
confer upon the Optionee any right to continued employment with the Corporation
or any of its subsidiaries or affiliates.

 

L. Amendments for Accounting Charges. The Committee reserves the right to
unilaterally amend this Agreement to reflect any changes in applicable law or
financial accounting standards.

 

M. Securities Law Compliance; Restrictions on Resale’s of Option Shares. The
Corporation may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any exercise of the Option
and/or any resales by the Optionee or other subsequent transfers by the Optionee
of any shares of Common Stock issued as a result of the exercise of the Option,
including without limitation (a) restrictions under an insider trading policy,
(b) restrictions that may be necessary in the absence of an effective
registration statement under the Securities Act of 1933, as amended, covering
the Option and/or the Common Stock underlying the Option and (c) restrictions as
to the use of a specified brokerage firm or other agent for exercising the
Option and/or for such resales or other transfers. The sale of the shares
underlying the Option must also comply with other applicable laws and
regulations governing the sale of such shares.

 

N.

Data Privacy. As an essential term of this Option, the Optionee consents to the
collection, use and transfer, in electronic or other form, of personal data as
described in this Option Agreement for the exclusive purpose of implementing,
administering and managing Optionee’s participation in the NewCo Plan. By
entering into this Agreement and accepting the Option, the Optionee acknowledges
that the Corporation holds certain personal information about the Optionee,
including, but not limited to, name, home address and telephone number, date of
birth, social security number or other identification number, salary, tax rates
and amounts, nationality, job title, any shares of stock held in the
Corporation, details of all options or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding, for the purpose
of implementing, administering and managing the NewCo Plan (“Data”). Optionee
acknowledges that Data may be transferred to any third parties assisting in the
implementation, administration and management of the NewCo Plan, that these
recipients

 

Page 4 of 6



--------------------------------------------------------------------------------

Exhibit 10.23

Navient Corporation 2014 Omnibus Incentive Plan

Stock Option Agreement

Net-Settled, Time Vested Options—2010

 

 

 

  may be located in jurisdictions that may have different data privacy laws and
protections, and Optionee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the NewCo Plan, including any requisite
transfer of such Data as may be required to a broker or other third party with
whom the Optionee or the Corporation may elect to deposit any shares of Common
Stock acquired upon exercise of the Option. Optionee acknowledges that Data may
be held only as long as is necessary to implement, administer and manage the
Optionee’s participation in the NewCo Plan as determined by the Corporation, and
that Optionee may request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, provided however, that
refusing or withdrawing Optionee’s consent may adversely affect Optionee’s
ability to participate in the NewCo Plan.

 

O. Electronic Delivery. The Corporation may, in its sole discretion, decide to
deliver any documents related to any options granted under the NewCo Plan by
electronic means or to request Optionee’s consent to participate in the NewCo
Plan by electronic means. Optionee hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the NewCo Plan
through an on-line or electronic system established and maintained by the
Corporation or another third party designated by the Corporation, and such
consent shall remain in effect throughout Optionee’s term of service with the
Corporation and thereafter until withdrawn in writing by Optionee.

 

P. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of law.

 

Q. Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given if
personally delivered, telefaxed or telecopied to, or, if mailed, when received
by, the other party at the following addresses:

If to the Corporation to:

Navient Corporation

Attn: Human Resources, Equity Plan Administration

300 Continental Drive

Newark, DE 19713

If to the Optionee, to (i) the last address maintained in the Corporation’s
Human Resources files for the Optionee or (ii) the Optionee’s mail delivery code
or place of work at the Corporation.

 

R.

Plan Controls; Entire Agreement; Capitalized Terms. In the event of any conflict
between the provisions of this Agreement and the provisions of the NewCo Plan,
the terms of the NewCo Plan control, except as expressly stated otherwise
herein. This

 

Page 5 of 6



--------------------------------------------------------------------------------

Exhibit 10.23

Navient Corporation 2014 Omnibus Incentive Plan

Stock Option Agreement

Net-Settled, Time Vested Options—2010

 

 

 

  Agreement and the NewCo Plan together set forth the entire agreement and
understanding between the parties as to the subject matter hereof and supersede
all prior oral and written and all contemporaneous or subsequent oral
discussions, agreements and understandings of any kind or nature. Unless
otherwise stated, any capitalized terms not defined herein shall have the
meanings as described in the SLM Plan as in effect immediately prior to the
Distribution Date (as defined in the Separation Agreement).

 

S. Miscellaneous. In the event that any provision of this Agreement is declared
to be illegal, invalid or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid and enforceable, or otherwise deleted, and
the remainder of this Agreement shall not be affected except to the extent
necessary to reform or delete such illegal, invalid or unenforceable provision.
The headings in this Agreement are solely for convenience of reference, and
shall not constitute a part of this Agreement, nor shall they affect its
meaning, construction or effect. The Optionee shall cooperate and take such
actions as may be reasonably requested by the Corporation in order to carry out
the provisions and purposes of the Agreement. The Optionee is responsible for
complying with all laws applicable to Optionee, including federal and state
securities reporting laws.

The Optionee must contact Merrill Lynch to accept this grant and agree to the
terms and conditions in this Agreement, the applicable plan document, any terms
and conditions documents and all other applicable documents. Merrill Lynch can
be contacted at www.benefits.ml.com or by phone at 1-877-756-ESOP. If Optionee
fails to accept the terms of this grant, the Options may not be exercised.

 

Page 6 of 6